Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 04/27/2021, in which claims 1-20 are pending and are being examined. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12, 20 and similar dependent claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Conflicting Patent PAT US 11,022,982 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Conflicting Patent and is covered by the Patent since the Patent and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Conflicting Patent No. US 11,022,982 B2
Instant Application:-15/012,455
1. A method, comprising: obtaining one or more images of a segment of a route from a camera while a vehicle is moving along the route, the segment of the route including two or more guide lanes; comparing, with one or more computer processors, the one or more images of the segment of the route with a benchmark visual profile of the route based at least in part on an overlay of the one or more images onto the benchmark visual profile or an overlay of the benchmark visual profile onto the one or more images, the benchmark visual profile comprising two or more designated areas corresponding to the two or more guide lanes; identifying, with the one or more computer processors, a misaligned segment of the route based on one or more differences between the one or more images and the benchmark visual profile and an amount of pixels in the one or more images disposed outside of the two or more designated areas exceeding a predetermined threshold; and responding to the identification of the misaligned segment of the route by modifying an operating parameter of the vehicle.
1. A method comprising: obtaining one or more images of a route while a vehicle is moving along the route, the route including a first guide lane; determining a position of the vehicle relative to the first guide lane by measuring a first distance between the vehicle and the first guide lane; determining whether the position of the vehicle is to be changed based at least in part on the first distance; and modifying an operating parameter of the vehicle to change the position of the vehicle relative to the first guide lane responsive to determining that the position of the vehicle is to be changed.


As demonstrated, the claim of US patent US 11,022,982 B2 anticipate the features of the claim of instant application 17/242,082.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

	

Examiner’s Note

Claims 1-11 refer to "A method”, Claims 12-19 refer to "A system”, and Claim 20 refers to "A method”. Claims 12-20 are similarly rejected in light of rejection of claims 1-11, any obvious combination of the rejection of claims 1-11, or the differences are obvious to the ordinary skill in the art. The claims refer to the limitations similar to “change the position of the vehicle relative to the first guide”. Similar limitation is only found in the prior application 16/244,286. So, the application can only claim priority dated Jan 10, 2019.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fosburgh et al. (US 20120274772) hereinafter Fosburgh, in view of Kumar (US 7,772,539 B2), further in view of Saito et al. (US 20070233343 A1), hereinafter Saito.

	Regarding claim 1, Fosburgh discloses a method comprising (Abstract): obtaining one or more images of a route while a vehicle is moving along the route, the route including a first guide lane (Fig. 1A-B, Fig.2); determining a position of the vehicle relative to the first guide lane by measuring a first distance between the vehicle and the first guide lane (Fig. 3); determining whether the position of the vehicle is to be changed based at least in part on the first distance ([0062]). 
	Fosburgh discloses all the elements of claim 1 but Fosburgh does not appear to explicitly disclose in the cited section and modifying an operating parameter of the vehicle to change the position of the vehicle relative to the first guide lane responsive to determining that the position of the vehicle is to be changed.
	However, Kumar from the same or similar endeavor teaches and modifying an operating parameter of the vehicle to change the position of the vehicle relative to the first guide lane responsive to determining that the position of the vehicle is to be changed (Column 5, Line 44 – Column 6, Line 38).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fosburgh to incorporate the teachings of Kumar to help avoid dangerous condition  (Kumar, Column 6, Line 15-18). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Fosburgh in view of Kumar discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section position of the vehicle is to be changed based on the first distance.
	However, Saito from the same or similar endeavor teaches position of the vehicle is to be changed based on the first distance (Fig. 1, [0142]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fosburgh in view of Kumar to incorporate the teachings of Saito for the safety of the driver (Saito, [0050]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.


	Regarding claim 2, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 1, wherein the vehicle includes one or more wheels, and further comprising determining the position of a first wheel of the one or more wheels relative to the first guide lane (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 5, Line 44 – Column 6, Line 38, Saito, [0107], Fig. 11).  

	Regarding claim 3, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 2, further comprising determining a portion of pixels of the one or more images corresponding to the one or more wheels, and determining if the portion of pixels of the one or more images corresponding to the one or more wheels disposed outside of a region of a benchmark visual profile corresponding to a target position of the wheel exceeds a threshold value (Fosburgh, Fig. 1A-B, 2, 4).  

	Regarding claim 4, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 3, further comprising determining whether the position of the one or more wheels is to be changed based on the portion of pixels of the one or more images corresponding to the wheel disposed outside of the region exceeding the threshold value (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 5, Line 44 – Column 6, Line 38).  

	Regarding claim 5, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 3, further comprising determining the position of the vehicle by measuring intensities of the portion of pixels in the one or more images (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 5, Line 44 – Column 6, Line 38, Saito, [0107], Fig. 11, [0074]).  

	Regarding claim 6, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 1, further comprising identifying portions of the one or more images that represent the vehicle by measuring intensities of the pixels in the one or more images and distinguishing the portions of the one or more images that represent the vehicle from other portions of the one or more images based on the intensities (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 5, Line 44 – Column 6, Line 38, Fig. 12-14, Saito, [0107], Fig. 11, [0074]).  

	Regarding claim 7, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 1, wherein modifying the operating parameter of the vehicle includes adjusting steering of the vehicle based on the position of the vehicle relative to the first guide lane (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 5, Line 44 – Column 6, Line 38, Fig. 12-14, Saito, [0107], [0142], Fig. 11, [0074]).  

	Regarding claim 8, Fosburgh in view of Kumar further in view of Saito discloses the method of claim 1, further comprising obtaining the one or more images of the route for a determined distance of travel of the vehicle, and determining whether the position of the vehicle is to be changed based on the position of the wheel changing by a threshold value along the determined distance of travel of the vehicle (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 5, Line 44 – Column 6, Line 38, Fig. 12-14, Saito, [0107], [0142], Fig. 11, [0074], [0084]).  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fosburgh in view of Kumar further in view of Saito further in view of Zarembski et al. (US 20110064273 A1), hereinafter Zarembski, further in view of Kraeling et al. (US 20150235094 A1), hereinafter Kraeling.

	Regarding claim 9, Fosburgh in view of Kumar further in view of Saito further in view of Zarembski further in view of Kraeling discloses the method of claim 1, further comprising comparing the one or more images with a benchmark visual profile of the route based at least in part on an overlay of the one or more images onto the benchmark visual profile or an overlay of the benchmark visual profile onto the one or more images, the benchmark visual profile comprising designated areas corresponding to each of the first guide lane and a region corresponding to a target position of the vehicle (Fosburgh, Fig. 1A-B, 2, 4, Kumar, Column 4, line 56-67, Column 5, Line 44 – Column 6, Line 38, Fig. 12-14, Saito, [0107], [0142], Fig. 11, [0074], [0084]). 
	Fosburgh in view of Kumar further in view of Saito discloses all the elements of claim 1 but they does not appear to explicitly disclose in the cited section overlay of the one or more images onto the benchmark visual profile.
	However, Zarembski from the same or similar endeavor teaches overlay of the one or more images onto the benchmark visual profile (Fig. 8, [0015], [0059]-[0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fosburgh in view of Kumar further in view of Saito to incorporate the teachings of Zarembski to identify problem areas in the route (Zarembski, [0015]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Fosburgh in view of Kumar further in view of Saito further in view of Zarembski discloses all the elements of claim 1 but Jahid does not appear to explicitly disclose in the cited section benchmark visual profile.
	However, Kraeling from the same or similar endeavor teaches benchmark visual profile (Fig. 2-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fosburgh in view of Kumar further in view of Saito further in view of Zarembski to incorporate the teachings of Kraeling to avoid failure (Kraeling, [0003]-[0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 10, Fosburgh in view of Kumar further in view of Saito further in view of Zarembski further in view of Kraeling discloses the method of claim 9, further comprising determining the position of the vehicle based at least in part on the overlay of the one or more images onto the benchmark visual profile or the overlay of the benchmark visual profile onto the one or more images.  

	Regarding claim 11, Fosburgh in view of Kumar further in view of Saito further in view of Zarembski further in view of Kraeling discloses the method of claim 1, further comprising: determining a position of the vehicle relative to a second guide lane by measuring a second distance between the vehicle and the second guide lane; determining whether the position of the vehicle is to be changed based at least in part on the second distance; and modifying an operating parameter of the vehicle to change the position of the vehicle relative to the second guide lane responsive to determining that the position of the vehicle is to be changed.

Regarding claim 12-20, See Examiner’s Note.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487